The bill in this case was filed to compel the specific performance of a renewal clause in a lease given by the defendants to Robert Brulisauer, and which complainant, through several mesne assignments, claims the right to enforce. *Page 398 
The lease, which was dated April 29th, 1918, and ran for a period of five years, contained the following provision:
"It is further understood and agreed that the tenant shall have option of extending this lease for a further period of five years at the same rent, and under the same terms and conditions."
The proofs are clear that the lessors accepted the rent reserved under the lease from the lessee and the several assignees, without objection; although it is admitted that they claim to have discovered a discrepancy between the copy of the lease retained by them, which was not recorded, and the copy held by the lessee, which was duly recorded.
The defendants now assert that in addition to the rent specifically reserved in the recorded lease, they are entitled to have the water rents and other charges paid by the tenant, and are claiming the right to possession of the leased premises, and to oust the present tenant unless those additional charges are paid. They are also asking affirmative relief by way of cross-bill to have the recorded lease canceled, and the respective rights of the parties determined in this suit.
Meantime, the tenants have expended over $6,000 by way of repairs, renovation and improvements of the demised premises, all of which inures to the benefit of the defendants, who are the owners of the property thus improved.
The proofs fail to convince me that the defendants are entitled to assert their claim as above indicated, at this late day, and I am satisfied that the complainant is entitled to prevail under the terms of the recorded lease, which the parties have recognized and acted upon, and in accordance with, until this present dispute arose.
I will, therefore, advise a decree in accordance with the prayer of the complainant's bill, and will dismiss the cross-bill of the defendants. *Page 399